HOFFMAN, Presiding Judge,
dissenting.
I dissent. I cannot agree with the majority’s position that Wente has waived the contentions in her appeal by virtue of the late filing of her motion to correct errors.
Indiana Rules of Procedure, Post-Conviction Rule 2(2), reads:
“Any defendant convicted after a trial may petition the the [sic] appellate tribunal having jurisdiction by reason of the sentence imposed for permission to file a belated appeal where:
(a) he filed a motion to correct error which was overruled;
(b) no appeal was perfected for the defendant;
(c) the failure to perfect the appeal was not due to the fault of the defendant; and
(d) the defendant has been diligent in requesting permission to file a belated appeal.”
The record reflects that on February 24, 1982, appellant filed a Petition to Late-File Record of Proceedings. This petition was treated as a Petition to File Belated Appeal, and was granted by this Court as such pursuant to the following order:
“APPELLANT'S PETITION FOR EXTENSION OF TIME TO FILE BELATED APPEAL GRANTED TO AND INCLUDING 3-8-82
/s/ Paul H. Buchanan. Jr.
Chief Judge
DATED 3/2/82”
Contrary to the position taken by the majority, P.C.R. 2(2) requires the motion to be neither timely nor adequate. Were such requirements intended by the Supreme Court, they would have been set forth specifically in P.C.R. 2(2) as they were in P.C.R. 2(1). The majority’s treatment effectively frustrates the distinct functions for which the separate sections of P.C.R. 2 were designed. Since appellant meets each of the criteria of P.C.R. 2(2), supra, the *515instant cause is properly before this Court by order. The case should therefore be fully adjudicated on its merits.
In Soft Water Utilities, Inc. v. Le Fevre (1973), 261 Ind. 260, at 269, 301 N.E.2d 745, at 750, it was noted by Justice Hunter that:
“Certainly, the orderly procedure of our judicial system calls for adherence to rules designed to achieve that goal. But we should never ignore the plain fact that the consequence of strict adherence to procedural rules may occasionally defeat rather than promote the ends of justice.”
As a practical matter, the majority’s dismissal will compel the appellant to seek appellate review through a petition under P.C.R. 2(1), thereby necessitating undue delay and expense.
Furthermore, it should be noted that the State failed to raise in its brief the jurisdictional time limit seized upon by the majority. An appellate court must use discretion in deciding a case on a point not raised by the trial court or the parties, and in so doing runs the risk of doing an injustice. Morgan Co. REMC v. PSCI (1970), 253 Ind. 541, 255 N.E.2d 822.